DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 2/9/2021 has been placed of record in the file.
Claims 1 and 11 have been amended.
Claim 14 has been added.
Claims 1-14 are now pending.
The applicant’s arguments with respect to claims 1-14 have been considered but are moot in view of the following new grounds of rejection.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 2, 5-8, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al. (U.S. Patent Application Publication Number 2014/0198958), hereinafter referred to as Nathan, in view of Worley, III et al. (U.S. Patent Number 9,007,473), hereinafter referred to as Worley, further in view of Anderson et al. (U.S. Patent Application Publication Number 2010/0205667) listed on the Notice of References Cited dated 7/7/2020, hereinafter referred to as Anderson.
Nathan disclosed techniques for content security utilizing a camera security operation.  In an analogous art, Worley disclosed techniques for user authentication in an augmented reality environment.  Also in an analogous art, Anderson disclosed techniques for controlling computer display privacy and security based on environment.  All of these systems are directed toward content security based on analysis of a monitored area.
Regarding claim 1, Nathan discloses a method to control a display of at least one content on a screen connected to a processing platform, said content comprising access conditions, said method comprising: acquiring an image of a sensitive area, the sensitive area being an area in which content displayed on the screen is within the field of view of an observer placed thereat (paragraph 63, camera image, and paragraph 46, camera has particular field-of-view), detecting on the image a number of potential observers within the sensitive area (paragraph 75, determines viewers detected), acquiring a number of credentials from the detected observers within the sensitive area (paragraph 72, viewer enters override, and paragraph 57, override is via 
Nathan does not explicitly state determining whether the number of credentials matches the number of potential observers detected.  Nathan does discuss the scenario whereby a determination is made as to whether the identified viewers are authorized (see, inter alia, paragraph 84), and, as such, it can be assumed that all identified viewers would need to be cleared.  Despite this, he is not explicit as to counting the total number of viewers to be cleared.  However, tracking the total number of viewers to be authorized in such a scenario was well known in the art as evidenced by Worley.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nathan by adding the ability for determining whether the number of credentials matches the number of potential observers detected as provided by Worley (see column 8, lines 62-66, and column 11, lines 52-58, determines whether all users in the environment have been authenticated).  One of ordinary skill in the art would have recognized the benefit that managing authentication across multiple users allows for greater flexibility in granting different degrees of access in the system (see Worley, column 8, lines 62-67).
The combination of Nathan and Worley does not explicitly state capturing successive images of the sensitive area, continuing to enable display of the content if detected observers in the successive images are the same as the potential observers detected in the image, and 
Regarding claim 2, the combination of Nathan, Worley, and Anderson discloses wherein the acquisition of the credentials comprises: analyzing the image to extract the faces of the potential observers detected, analyzing each face to determine an identifier of a corresponding potential observer, using the identifier to determine credentials of said corresponding potential observer (Nathan, paragraph 57, authentication via facial image).
Regarding claim 5, the combination of Nathan, Worley, and Anderson discloses wherein the acquisition of the credentials comprises: receiving, via a fingerprint reader, the fingerprint of each of the potential observers, analyzing each fingerprint to determine an identifier of a 
Regarding claim 6, the combination of Nathan, Worley, and Anderson discloses wherein the access conditions include a list of authorized observers in the form of a list of identifiers corresponding to the authorized observers, and the credentials are identifiers corresponding to the potential observers (Nathan, paragraph 84, determines whether identified viewers are authorized).
Regarding claim 7, the combination of Nathan, Worley, and Anderson discloses wherein the access conditions include a security level, the credentials include security levels corresponding to the potential observers, and the access to the content is granted if the security levels of all of the potential observers are greater than or equal to the security level included in the access conditions (Nathan, paragraph 84, denies or displays content based on authorization level of each identified viewer).
Regarding claim 8, the combination of Nathan, Worley, and Anderson discloses wherein the access conditions include a security level, the method further comprising: for each of the potential observers querying a local or remote database using the identifier, and receiving in return credentials in the form of a security level of said corresponding observer, wherein the access to the content is granted if the security levels of all potential observers are greater than or equal to the security level included in the access conditions (Nathan, paragraph 84, denies or displays content based on authorization level of each identified viewer).
Regarding claim 11, Nathan discloses a system to control the display of content, said system comprising a screen; an image acquisition device; and a processing platform configured to: acquire an image of a sensitive area, the sensitive area being an area within which content 
Nathan does not explicitly state determining whether the number of credentials matches the number of potential observers detected.  Nathan does discuss the scenario whereby a determination is made as to whether the identified viewers are authorized (see, inter alia, paragraph 84), and, as such, it can be assumed that all identified viewers would need to be cleared.  Despite this, he is not explicit as to counting the total number of viewers to be cleared.  However, tracking the total number of viewers to be authorized in such a scenario was well known in the art as evidenced by Worley.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nathan by adding the ability for determining whether the number of credentials matches the number of potential observers detected as provided by Worley (see column 8, lines 62-66, and column 11, lines 52-58, determines whether all users in the environment have been authenticated).  One of ordinary skill in the art would have recognized the benefit that managing authentication across multiple users 
The combination of Nathan and Worley does not explicitly state capturing successive images of the sensitive area, continuing to enable display of the content if detected observers in the successive images are the same as the potential observers detected in the image, and disabling display of the content if at least one of the detected observers in the successive images differs from the potential observers detected in the image.  However, continually authenticating viewers in such a fashion was well known in the art as evidenced by Anderson.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nathan and Worley by adding the ability for capturing successive images of the sensitive area, continuing to enable display of the content if detected observers in the successive images are the same as the potential observers detected in the image, and disabling display of the content if at least one of the detected observers in the successive images differs from the potential observers detected in the image as provided by Anderson (see paragraph 57, performs facial recognition at intervals to verify current user identity, and paragraphs 77-79, detects additional authorized or unauthorized individuals and implements privacy mode for unauthorized individuals).  One of ordinary skill in the art would have recognized the benefit that managing user identity verification in this way would assist in preventing or detecting loss or theft, and preventing use by unauthorized persons (see Anderson, paragraph 13).
Regarding claim 14, the combination of Nathan, Worley, and Anderson discloses displaying a request for credentials when display of the content is disabled in response to at least .

11.	Claims 3, 4, 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan in view of Worley, in view of Anderson, further in view of McCown et al. (U.S. Patent Number 8,737,965), hereinafter referred to as McCown.
The combination of Nathan, Worley, and Anderson disclosed techniques for content security utilizing a camera security operation.  In an analogous art, McCown disclosed techniques for wireless device monitoring for determining whether devices are authorized to be presented at a monitored area.  Both systems are directed toward content security based on analysis of a monitored area.
Regarding claim 3, the combination of Nathan, Worley, and Anderson discloses wherein the acquisition of the credentials comprises: receiving the identifier of the corresponding potential observer, retrieving the credential of said corresponding potential observer using the received identifier (Nathan, paragraph 57, authentication uses name/password combination).
The combination of Nathan, Worley, and Anderson does not explicitly state the receiving via a wireless communication device and the identifier stored in a data carrier carried by each of the potential observers.  However, transmitting authentication credentials to a monitoring system in such a fashion was well known in the art as evidenced by McCown.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nathan, Worley, and Anderson by adding the ability for the receiving via a wireless communication device and the identifier stored in a data carrier carried by each of the potential observers as 
Regarding claim 4, the combination of Nathan, Worley, and Anderson discloses wherein the acquisition of the credentials comprises: receiving the credentials (Nathan, paragraph 57, authentication uses name/password combination).
The combination of Nathan, Worley, and Anderson does not explicitly state the receiving via a wireless communication device and the credentials stored in a data carrier carried by each of the potential observers.  However, transmitting authentication credentials to a monitoring system in such a fashion was well known in the art as evidenced by McCown.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nathan, Worley, and Anderson by adding the ability for the receiving via a wireless communication device and the credentials stored in a data carrier carried by each of the potential observers as provided by McCown (column 8, lines 45-48, wireless device provides authentication data, and column 3, lines 8-30, detects presence of wireless device in specified area).  One of ordinary skill in the art would have recognized the benefit that such device monitoring would assist in thwarting potential security threats (see McCown, column 1, lines 37-50).
Regarding claim 9, the combination of Nathan, Worley, Anderson, and McCown discloses wherein the identifier or the credential transmitted to the wireless communication device is authenticated by a signature, said signature being verified by the processing platform 
Regarding claim 10, the combination of Nathan, Worley, Anderson, and McCown discloses wherein the identifier or the credential transmitted to the wireless communication device is encrypted by a secret key, said credentials being decrypted with the secret key by the processing platform before the identifier or the credential being processed (McCown, column 8, lines 35-45, wireless device performs encryption).
Regarding claim 12, the combination of Nathan, Worley, and Anderson discloses receiving an identifier of a corresponding potential observer, said processing platform being configured to retrieve a credential of said corresponding potential observer using the received identifier (Nathan, paragraph 57, authentication uses name/password combination).
The combination of Nathan, Worley, and Anderson does not explicitly state the receiving via a wireless communication device and the identifier stored in a data carrier carried by each of the potential observers.  However, transmitting authentication credentials to a monitoring system in such a fashion was well known in the art as evidenced by McCown.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nathan, Worley, and Anderson by adding the ability for the receiving via a wireless communication device and the identifier stored in a data carrier carried by each of the potential observers as provided by McCown (column 8, lines 45-48, wireless device provides identifier, and column 3, lines 8-30, detects presence of wireless device in specified area).  One of ordinary skill in the art would have recognized the benefit that such device monitoring would assist in thwarting potential security threats (see McCown, column 1, lines 37-50).
Regarding claim 13, the combination of Nathan, Worley, and Anderson discloses receiving the credentials of the potential observers detected (Nathan, paragraph 57, authentication uses name/password combination).
The combination of Nathan, Worley, and Anderson does not explicitly state the receiving via wireless communication with a wireless communication device.  However, transmitting authentication credentials to a monitoring system in such a fashion was well known in the art as evidenced by McCown.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nathan, Worley, and Anderson by adding the ability for the receiving via wireless communication with a wireless communication device as provided by McCown (column 8, lines 45-48, wireless device provides authentication data, and column 3, lines 8-30, detects presence of wireless device in specified area).  One of ordinary skill in the art would have recognized the benefit that such device monitoring would assist in thwarting potential security threats (see McCown, column 1, lines 37-50).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812.  The examiner can normally be reached on Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493